DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 03/29/2021, the amendment/reconsideration has been considered. Claims 1, 10 and 15 have been amended. Claims 1-20 are pending for examination as cited below.
	
Response to Arguments
Applicant’s arguments with respect to the amended claim(s) 1, 10 and 15 have been considered but are moot in view of the new ground of rejection necessitated by claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauwers et al. (Pub. No.: US 2011/0224811 A1), hereinafter “Lau” in view of Gulkis et al. (Pub. No.: US 2017/0003938 A1), hereinafter “Gul”.

As to claims 1. Lau discloses, a computing system (Lau, fig.1, Abstract) comprising: 
a server configured to perform (Lau, [0019], desktop virtualization server computer) the following: 
execute a first portion of a real-time media application so as to integrate with other desktop applications and other operating system functionality (Lau, [0018], implementation of real-time communications applications and other network-performance sensitive applications in a VDI environment), and redirect intercepted APIs of the real-time media application based on redirection code injected into the real-time media application so that a second portion of the real-time media application is redirected (Lau, fig.8, [0136], eliminating the need to transmit high-bandwidth media streams through terminal-server/terminal-client network connections. Further, [0133], offload CPU intensive media compression and decompression functions from the terminal server and additionally, [0203], the first media engine instance will implement proxy code that will forward API requests to, and receive responses and notifications from, the second instance of Media Engine running on the terminal client; [0326] all interface requests are relayed to the client-based Media Engine); and 
a client computing device communicating with said server, and configured to execute the redirected second portion of the real-time media application, with the redirected second portion of the real-time media application corresponding to real-time media processing and networking off-loaded from the server to said client computing device (Lau, fig.8, [0136], eliminating the need to transmit high-bandwidth media 
Lau however is silent on disclosing explicitly, “with the redirection code modifying an execution environment within the real-time media application process.”
Gul discloses a similar concept, “with the redirection code modifying an execution environment within the real-time media application process (Gul, [0092], when an operating system runs the application on a mobile device, the operating system may launch the new set of one or more classes in the application, and the new set of one or more classes may redirect the application to the module with the code from the original set of one or more classes.”
Therefore, before the filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Gul” into those of “Lau” in order to provide, a virtualization layer for mobile applications are presented. A computing device may parse code of an application to identify a first set of one or more classes in the application. The computing device may transmit code usable by the first set of one or more classes to a module accessible to the application and create a second set of one or more classes in the application to replace the first set of one or more classes, wherein the second set of one or more classes does not inherit from the first set of one or more classes in an object hierarchy.

As to claims 10 and 15 are rejected for same rationale as applied to claim 1 above.

As to claim 2. The combined system of Lau and Gul discloses the invention as in parent claim above including, wherein said virtual desktop server further comprises a browser including at least one of hooks and plug-ins configured to perform the following: 
intercept the APIs of the real-time media application based on at least one of the hooks and plug-ins (Lau, [0212], fig.19, The terminal media engine 1906 is deployed using a plug-in 1908 into the VDI client 1909 running on the terminal 1907); and 
inject the redirection code into the real-time media application based on the intercepted APIs (Lau, fig.16, [0204], there will be two distinct implementations of the ICallComProxy object in media engine: the pre-existing implementation using the C++ EndpointCall class, and a new implementation forwarding COM calls to a remote media engine instance using RMEP.).

Claims 3-9, 11, 13, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Lau and Gul” as applied to parent claim above in view of Giebler et al. (Pub. No.: US 2014/0344332 A1), hereinafter “Gie”.

As to claim 3. The combined system of Lau and Gul discloses the invention as in parent claims above. Lau and Gul however are silent on disclosing explicitly, further comprising a proxy server configured to perform the following: 
intercept HTML content from a web server to be retrieved by the real-time media application; and 

Gie however discloses in the same field of endeavor, intercept HTML content from a web server to be retrieved by the real-time media application (Gie, [0019], The injected scripting code may cause an instantiated application in the virtualized environment to intercept/override at least some method calls in the web content); and 
re-write the intercepted HTML content so that execution of the re-written HTML content causes the APIs of the real-time media application to be intercepted, and the redirection code to be then injected into the real-time media application based on the intercepted APIs (Gie, [0020], web content may comprise multimedia content, as well as HTML content that specifies the resources (e.g., HTML5 video and other tags/elements) on a given webpage and application logic in the form of code written in a scripting language (e.g., Javascript) that controls these resources.).
Therefore, before the filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of Gie into those of Lau and Gul in order to provide, a techniques for instantiating an application in a virtualized environment are well known in the art. Such an application may be instantiated on a virtualization server and a counterpart remoted application may be rendered on a user's computing device, such as a mobile phone, smartphone, tablet, laptop, personal computer, or other electronic device. Communication between the virtualization server 

As to claim 4. The combined system of Lau, Gul and Gie discloses the invention as applied above, including, further comprising a proxy server configured to perform the following: 
intercept HTML content from a web server to be retrieved by the real-time media application (Gie, [0019], The injected scripting code may cause an instantiated application in the virtualized environment to intercept/override at least some method calls in the web content); and 
inject code into pages of the intercepted HTML content, with execution of the pages with the injected code causing the following: intercept the APIs of the real-time media application, and inject the redirection code into the real- time media application based on the intercepted APIs (Gie, [0020], web content may comprise multimedia content, as well as HTML content that specifies the resources (e.g., HTML5 video and other tags/elements) on a given webpage and application logic in the form of code written in a scripting language (e.g., Javascript) that controls these resources.).
Therefore, before the filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of Gie into those of Lau in order to provide, a techniques for instantiating an application in a virtualized environment are well known in the art. Such an application may be instantiated on a virtualization server and a counterpart remoted application may be rendered on a user's computing device, such as a mobile phone, smartphone, tablet, laptop, personal 

As to claim 5. The combined system of Lau, Gul and Gie discloses the invention as applied above, including, wherein said virtual desktop server further comprises a browser including at least one of a Browser Helper Object (BHO) and a Browser Extension configured to perform (Gie, [0063], plug-in) the following: 
intercept the APIs of the real-time media application based on at least one of the BHO and Browser Extension (Gie, [0063], The source element/tag defines multiple media resources for the <video> element and/or <audio> element. The embed element/tag defines a container for an external application or interactive content, such as a plug-in); and 
inject the redirection code into the real-time media application based on the intercepted APIs (Gie, [0063], these elements and features make it easier to include and handle multimedia and graphical content on the web without necessarily resorting to proprietary plugins and APIs.).

As to claims 6 and 7 are rejected for same rationale as applied to claims 4 and 5 above. 

As to claim 8. The combined system of Lau, Gul and Gie discloses the invention as applied above, including, wherein the virtual desktop server further comprises a modified electron application, with the modification based on decomposing binaries of the electron application to access the APIs of the real-time media application, adding hooks to inject the redirection code into the real-time media application based on the 
intercept the APIs of the real-time media application based on hooking (Gie, [0066], using the injected script code that is hooked onto the DOM, intercept particular method calls and transmit information associated with those intercepted method calls to the proxy server 712); and 
inject the redirection code into the real-time media application based on the intercepted APIs (Gie, [0066], using the injected script code that is hooked onto the DOM, intercept particular method calls and transmit information associated with those intercepted method calls to the proxy server 712).

As to claim 9. The combined system of Lau, Gul and Gie discloses the invention as applied above, including, wherein said virtual desktop server includes at least one security policy, and execution of at least part of the redirected portion of the real-time media application is based on the at least one security policy (Gie, [0067], An operational sandbox may sometimes be referred to as a security sandbox or execution sandbox. The instantiated application 708 may comprise a sandbox 714 within which the application confines execution of scripting code.).

As to claim 11, The combined system of Lau, Gul and Gie discloses the invention as applied above, including, wherein the redirected APIs correspond to real-time media processing (Gie, [0004], some implementations of HDX MediaStream Flash redirection 

As to claims 13, 14 and 18, are rejected for same rationale as applied to claim 8 above. 

As to claim 16, is rejected for same rationale as applied to claim 11 above.

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau and Gul as applied to claims above in view of Borzyeki et al. (Pat. No.: US 8613070 B1), hereinafter “Bor”.

As to claim 12, The combined system of Lau and Gie discloses the invention as applied above. Lau and Gul however are silent on disclosing explicitly, wherein the redirected APIs correspond to peer-to-peer networking with another client computing device.
Bor however discloses a similar concept in the same field of endeavor, wherein the redirected APIs correspond to peer-to-peer networking with another client computing device (Bor, col.95, lines 47-56, a peer-to-peer communication context, the orchestration agent at the computing device may determine whether transfer of the content to another computing device is permitted and initiate and facilitate the transfer in response to a determination that the transfer is permitted).
Therefore, before the filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Bor” into those of “Lau and Gul” in order to allow multiple devices to function as a coherent whole, allowing 

As to claim 17 is rejected for same rationale as applied to claim 12 above.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau  and Gul as applied to claims above in view of Rossi et al. (Pub. No.: US 2017/0205978 A1), hereinafter “Ros”.

As to claim 19, The combined system of Lau and Gul discloses the invention substantially as applied to independent claim above. Lau and Gul however are silent on disclosing explicitly, wherein the real-time media application is active in a plurality of browser tabs, and wherein said client computing device suspends video playback in an inactive browser tab.
Ros however discloses a similar concept as, wherein the real-time media application is active in a plurality of browser tabs, and wherein said client computing device suspends video playback in an inactive browser tab (Ros, Abstract, the Web content hosted in the hidden tab is suspended, which refers to ceasing execution of instructions in and/or other operations performed by the Web content).
Therefore, before the filing date of the instant application it would have been obvious to one of ordinary skilled in the art to incorporate the teachings of “Ros” into 

As to claim 20, The combined system of Lau, Gul and Ros discloses the invention substantially as applied to independent claim above including, wherein the real-time media application is active in a plurality of browser tabs, and wherein said client computing device stops rendering in a non-visible area (Ros, [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Narayanan et al. Pub. No.: US 2016/0149836 A1 is one of the most pertinent art in the field of invention and discloses, A distributed services modular client architecture may be used to implement IP-based real time rich communication ("RTC") services with any type of RTC-enabled digital device and a virtual RTC client on the cloud.
Devireddy et al. Pat. No.: US 9055139 B1, is yet another one of the closest art in the field of invention and discloses, intercepting (120) packets of a control session initiated by a client between the client and a connection broker to obtain data from a host. The new control session is initiated to the connection broker on behalf of the client. The host information is received from the connection broker. The address information of the network device is replaced (150) in a control session message of the new control session.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/Tauqir Hussain/Primary Examiner, Art Unit 2446